Case: 1:21-cv-04474 Document #: 1;1 Filed: 08/23/21 Page 1 of 2 PagelD #:5
RECEIVED (9)

MAR 29 2001 Q) 2RL19
#2 \3\

119743

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
FIRST MUNICIPAL DISTRICT

 

No.
Jennifer A. Prusinski

Plaintiff Amount Claimed:$ 25,558.42
Vv. Return Date:

William J. Garrett &
Lubenow Express, LLC

Defendants

a a a ed

COMPLAINT — TORT

1. On or about April 14, 2020, and at all times material herein,
Plaintiff, Jennifer A. Prusinski was the owner of a 2020 Chevrolet,
which was then and there being operated upon East Avenue, a public
highway located in the City of La Grange, and State of Illinois.

2. That Defendant William J. Garrett at the same time and place,
owned, operated and/or controlled a certain motor vehicle along and upon
Bast Avenue in the city and state aforesaid, and that at said time and
place there was a collision between the vehicles driven by the Plaintiff
and the Defendant William J. Garrett.

3. At the time of the above-stated accident, the Defendant William
J. Garrett was acting as an agent or employee of the Defendant Lubenow
Express, LLC.

4. It was then and there the duty of the Defendants to obey the
statutes of the State of Illinois and to exercise reasonable care in the
operation of said vehicle as to avoid injury to Plaintiff.
. Case: 1:21-cv-04474 Document #: 1-1 Filed: 08/23/21 Page 2 of 2 PagelD #:6

5. That notwithstanding the duty aforesaid, Defendants,
individually or by a duly authorized agent in that behalf, were guilty
one or more of the following acts or omissions:

(a) Negligently failed to maintain a proper lookout;

(b) Negligently operated said vehicle at speed greater than
prevailing condition permitted;

Negligently failed to yield the right of way;

Negligently disregarded traffic signals;

Negligently failed to keep said vehicle under proper control;
Negligently failed to stop said vehicle when danger to
Plaintiff(s) was imminent.

(
(
(
(

moana

6. That as a direct and proximate result one or more of the
foregoing acts or omissions, and as a consequence thereof, Plaintiff’s
vehicle was greatly damaged and Plaintiff was required to repair or
replace the same and was deprived of the use thereof.

Wherefore, Plaintiff Jennifer A. Prusinski asks judgment against
the Defendants William J. Garrett and Lubenow Express, LLC in the amount
of $25,558.42 and costs.

/s/ Kevin Keeley

/s/ Brad Krapfl

Kevin Keeley 6303670
Brad Krapfl 6286636
Attorneys for Plaintiff

Attorney Code: 44580

Keis George LLP

One North LaSalle St., Suite 2046
Chicago, Illinois 60602

Ph: (312) 606-4100

Fax: (312) 606-4102

Email: docket@keisgeorge.com
